DISSENTING OPINION.
Snodgrass, J.
Disagreeing with the majority upon the merits of the question decided, and strongly opposed to the policy of refusing to follow the Supreme Court of the United States on this important banking and commercial question, I am constrained to briefly express my dissent.
The exact question before us, as shown in the majority opinion, was decided adversely to it in Bank v. Whitman, in 1877, by the Supreme Court of the United States, without dissent by any member of the Court. In that case the Millard .case, in which Judge Davis had doubtfully intimated that the bank might be liable to the payee of a check which it had improperly paid off to an unauthorized holder and charged to account of the drawer, not, as the majority holds here, because such payment to an unauthorized holder is an acceptance and implied promise to pay the real owner or payee (for this doctrine he repudiated), but, because of the charge to the drawer, the bank might be liable to the payee for money had *394and received to bis use, was considered, and Judge Davis’ view repudiated. But as it stood, before rejection, his statement was the doubtfully expressed inference of argument, and was not even an affirmative dictum, which, least of all things, is entitled to serious consideration. "When the exact question arose in the Whitman case, with the Millard case before it — cited in argument and referred to in the opinion — the Court, on full consideration, unanimously held the bank not liable to suit on any ground. Judge Davis, who had made the dictum in the former case, it is true, was not present, having just before resigned, but the other Judges who made the decision were present, and all concurred in it.
The decision commands my most earnest approval; but there are additional reasons why I think it should be followed by this Court.
First. — It is the judgment of the highest Court in the country on a general banking and commercial question, where the decision should be treated as conclusive, as on such questions the Supreme Court of the United States follows no State construction. It is not “ rather a question of the weight of evidence,” as put by the majority, because we all agree that the check in the case before us was not paid to the payee, and, having determined that, we come to settle the question whether upon this conceded condition of affairs the payee can maintain suit against the bank.
Second. — The decision should be followed, be*395cause it is au original question in this State, so far as our cases go, and we should, in such case on such question, make our decision conform to that of the Supreme Court of the United States, and thereby have but one rule applied to our citizens. As it is, when our decision conflicts, ours of course can only be good as to the part of the litigation which may arise in the State, for, as to any litigants who may be carried into the Eederal Courts by non-residents, and otherwise, the Eederal rule will he applied. So it will he in all cases where the national hanks go into the hands of receivers and have ' their affairs wound up, in the Eederal Courts, and in every case in which, . by virtue of the situation of parties or manner in which the question ■ is involved, the Eederal Courts have jurisdiction.
Many reasons could be added, but they will suggest themselves. These are sufficient to indicate them and outline the grounds of dissent.
Judge Caldwell joins in this dissent.